Per Curiam.
{¶ 1} We affirm the judgment of the court of appeals dismissing the petition of appellant, Ervin L. Mitchell, for a writ of habeas corpus because a claimed violation of Crim.R. 32(C) does not entitle an inmate to immediate release from prison. Instead, if a violation is established, “the appropriate remedy is resentencing instead of outright release.” McAllister v. Smith, 119 Ohio St.3d 163, 2008-Ohio-3881, 892 N.E.2d 914, ¶ 9.1
Judgment affirmed.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.

. We deny Mitchell’s motion for oral argument.